DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first fitting" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, 8, 10, 13, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6981721, Karasawa.
	In regards to claim 1, as best understood, in Figures 1-4b and paragraph detailing said figures, Karasawa discloses an apparatus comprising: a first coupling subassembly extending in an axial direction, the first coupling subassembly including a gland (11)  and an insert (20) having an aperture and a substantially circular circumference except for at least one protrusion (20a) extending radially outwardly from the substantially circular circumference; a second fitting (14) having at least one recess (thread of 15) arranged and dimensioned to receive the at least one protrusion; and a rotational coupling element (12, 13) rotatably surrounding the gland and adapted to be engaged with the first fitting such that the rotational coupling element is rotatable with respect to the first fitting and axially engageable with the first fitting to apply an axial compressive force to the first fitting, the first fitting having a first configuration such that when the first fitting is received in a the second fitting when the first fitting and the second fitting are brought into axial engagement by rotation of the rotational coupling 
In regards to claim a, as best understood, in Figures 1-4b and paragraph detailing said figures, Karasawa discloses the aperture is circular and the at least one protrusion extending extends radially with respect to a center of the aperture, the gland extending through the circular aperture.
In regards to claim 7, as best understood, in Figures 1-4b and paragraph detailing said figures, Karasawa discloses the rotational coupling element comprises a coupling nut.
In regards to claim 8, in Figures 1-4b and paragraph detailing said figures, Karasawa discloses an apparatus comprising: a first rotational coupling element; a first fitting adapted to be axially engaged with the first rotational coupling element, the first fitting comprising an insert having an aperture and a substantially circular circumference except for at least one protrusion extending radially outwardly from the substantially circular circumference; a second rotational coupling element; and a second fitting adapted to be axially engaged with the second rotational coupling element and with the first fitting, the second fitting comprising at least one recess arranged and dimensioned to receive the at least one protrusion; the first fitting at least one protrusion having a first configuration and the second fitting at least one recess having a second configuration, the first and second configurations being such that the first fitting is received in the 
	In regards to claim 10, in Figures 1-4b and paragraph detailing said figures, Karasawa discloses the aperture is circular and the at least one protrusion extends radially with respect to a center of the aperture, the gland extending through the circular aperture, and wherein the has at least one recess is arranged and dimensioned to axially receive the at least one protrusion.
In regards to claim 13, in Figures 1-4b and paragraph detailing said figures, Karasawa discloses the first configuration and the second configuration lack circular symmetry.
	In regards to claim 14, in Figures 1-4b and paragraph detailing said figures, Karasawa discloses the first configuration is complementary to the second configuration.
In regards to claim 16, in Figures 1-4b and paragraph detailing said figures, Karasawa discloses the first rotational coupling element comprises an externally threaded sleeve and the second rotational coupling element comprises an internally threaded sleeve.
Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 21-26 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/           Primary Examiner, Art Unit 3679